Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 13 September 1814
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



Quincy Sepbr 13th 1814

True my dear Sister, “our Sweetest comforts have their alloy” my dear Caroline left me yesterday. no former separation from her equaled this. upon former occasions she was not the principle, and I looked forward to times, when she would be again with me as a resident; now I have relinquished her, and given her to an amiable Man, who will know her value; and strive I trust, to make her happy, but I cannot my dear sister Say how much I mourn how keanly I feel her departure; what a void is left in my Bosom; not a creature in the Family from her grandfather to the youngest domestic whose face wore not the marks traces of sorrow—and She dear girl felt her Heart ready to burst, whilst the modest, Silent and tender dewint, looked all tenderness and Sympathy, never was a child whose conduct was more Strongly marked with duty affection judgment prudence, modesty, affability, every virtue—I could almost Say she was faultless. She was the prize of my Age, my solace, my comfort, yet a fair and honorable prospect opend before her. it seemed as tho it was a fullfillment of her dying mothers confidence, “that She had not any  anxiety for her children. She knew they would be provided for.”—formed to win the Heart and conciliate affection, I have full confidence that she will find a Mother as well as Husband, Mrs dewint bears a most amiable Character, in a Letter to me in replie to one I wrote her apolog she thus expresses herself, “In me dear Madam be assured she shall always find the affectionate Mother, no endeavours of mine shall be wanting to fullfill the duties of a parent, to here, you no doubt will feel her absence, console yourself with the pleasing Idea that you resign your beloved child, to one who I am confident, and I hope you are satisfied, will make her happy”
Mr dewint arrived here last fryday. on saturday morning he asked for a conference with me, and surprizd me by proposing that day for his marriage—to that I gave a prompt and decided negative—he urged the necessity of his return and that of the Col Smith was obliged to sit out on Monday for Washington, my Son also for Taunton Court, I felt the full force of their his arguments and agreed to Sunday Evening. I was but just recovering from a serious sickness which had confined me a fortnight to my chamber, was still feeble, and could ill bear a hurry, but I rallied all my resolution and fortitude. I had taken the precaution to have my cake in readiness, and we soon aranged all other matters, and on Sunday Evening after the ceremony, sat down to a cold supper of Ham and chickings, pies puddings custards whips Cheescakes &c with Mellons and fruits, to the Number of 26 of our Friends. your son dr Welch and Lady with Harriot, were all we had from Boston Mr and Mrs Cruft were considered as Quincy Friends—mr Whitney as usual upon particular occasions, was inimitable—
yesterday morning they left me accompanied, by Col Smith and Servant. when mr deWint came before, he came in a pheaton and four, expecting to carry her home with him then, but we could not then consent, he now took the stage, and sent his two servants on Horse back, hired a carriage and four in Boston to take them on, which was much more comfortable for her than an open carriage: he has always kept a carriage and four. here it is considerd making a dash, and some persons have thought that he must be dissapated, far from this, there is not any thing in his manners the least ostentatious or concequential. his habits and taste, are quite the reverse, and very different from part of the stock from which she is descended, altho she has not a spice of it in her own composition
She desired me when I wrote to you, to present her duty to you, and Love to Abbe and pray that you would not forget her, but follow her with your Blessing—and now my dear Sister I have been so particular with my own affairs—I will quit them to share in those of others—by your manner of writing and not mentioning the recent loss of mrs Foster I think it was not known to you. about a fortnight since I went into Town with Louisa, and said to her, I will go first to your Sister Fosters I have not seen her for Some time, and mr Foster was gone to the Springs. we stoped at her door without knowing that any one was Sick; and upon entering her chamber found her Infant expireing. this was on tuesday it Sickned on the preceeding Saturday having had the hooping cough, it was much reduced, and the dysentery carried it off: much in the manner you describe Mrs Voses child—Mr Fosters absence renderd it more disturbing to her. he got home however about two hours, before the funeral
Mrs Foster behaves with becomeing resignation upon this repeated trial of her christians virtues. she came last week to see me and was full of anxiety at the apprehension of being driven from her home with such a Family of young Children. Louisa has been with mrs Greenleaf for the week past. She is very Slender having had the hooping cough to a great degree which has left her very weak. my Family has been so large and encumberd for these two months past having taken the Farm into our own hands again, that I could not offer to take her here untill now, Harriot welch has been with us the month past, and left us this morning. George and Johns vacation was up yesterday and they too; are gone, so that Seven have quitted us in two days—
I do my dear Sister most sensibly feel the disgrace brought upon our Country by the destruction of the Capital of the Nation. it was intended to disgrace us in the Eyes of all Nations, & posterity—yet when we ask, what was this capital.it was the Foster child of General washington intended to build up and perpetuate his Name, his Fame and his atchievements, and it has cost the Nation more than a million of Money. After Ages might have made it a city: but it was a wilderness called a city, aPpresidents Palace, a Superb capital, one Street paved and laid out in a Strait line, with houses thinly Scattered, a meager population of free inhabitants. Slaves who are not permitted to bear Arms, and whose masters were more in dread of them than of their British invaders—such was the capital invaded by “six thousand Regular troops and a large British squadron—a Giant to contend with a pigmy. yet such as it was, indelible disgrace attends the Nation in its destruction. I will however venture to say no other city in the Nation would fall so easy a prey to the invaders, but we have been a divided house against itself, and nothing but union and decision can save us from becoming the hewers of wood and drawers of water for our British task masters—at present I am not under apprehension that Boston will be attacked. if it Should be, I Should not consider myself safe and should remove accordingly—You may have seen an extract in the paper of a Letter from my son. it was to me & written at Ghent the 30 of June. he left his Family in St Petersburgh, not expect to go further than Gottenburgh, there are seven Letters from him which are missing, but non later than 30 of June—whilest a negotiation is pending we are to be laid waist by fire and sword
Mrs Greenleaf is in great anxiety, not knowing what to do with William and Richard Cranch She has not got a line from any of her Friends there, since the Surrender of Alexandra—nor Since the destruction of washington. the Bridge was destroyed in which mr Greenleaf was interested to the amount of half his property. Judge Cranch too, must have lost his—it is a period of universal distress and anxiety—we have Sinned and justly deserve the punishment inflicted—we have Spurned the Blessings of heaven—we have waxed fat and rebelled—may repentance and information Save us from further calamities.
When I sit down to write, I intended coppying my Letter, but I have spun it out to such a Length that you must take it with all its imperfections upon its head—and believe me dear Sister your affectionate
A Adams